Chancellor Desaussure
I concur,- for the reasons stated in a separate paper.
Chancellor, Desaussure — I have reconsidered this case with great attention, and remain of the same opinion that I was at the hearing of the cause, with respect to the authority of the trustees to make leases for ninety nine years. I am still of opinion that the restriction in the will of the testator, Mr. Wads-worth, ought to have prevented their making leases of- such *223tmrcasonable duration. I. 'also think, that looking to the future, it was improvident to'make such long leases and thus deprive the institution oF the benefits of the continued rise in the value of property. It was also improvident to sell For a gross sum, without some reserve of annual rent, however small, which might have kept alive the rights of the trustees and the poor 'school, and preserved the memory of them coextensively with the leases.
’ As however, it is acknowledged on all hands, that the trustees acted bona fide and for die best, according to their judgment; as they obtained the full price, at the then rate lands were selling and leasing; as great and extensive improvements have been made on the lands, and it would be a great hardship on lessees and sub lessees who are not in fault, to set aside the leases, and as the court places the question on the ground of a confirmation of the leases on the special circumstances, and also provides for the recognition by the lessees, of the rights of •the lessors every four years, I shall, on these considerations, concur in the decree.